DETAILED ACTION
The following is a Final Office Action in response to communications filed January 25, 2022.  Claims 1 and 7 are amended; and claim 3 is cancelled.  Currently, claims 1, 4, and 6–8 are pending.

Response to Amendment/Argument
Applicant’s amendments are not sufficient to overcome every previous rejection of claims under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  As a result, Examiner directs Applicant to the relevant section below for further clarification.
With respect to the previous rejection of claims under 35 U.S.C. 101, Applicant’s remarks have been fully considered but are not persuasive.  
Applicant first asserts that the step for displaying the selected inspection points is not an insignificant post-solution activity.  Examiner disagrees.  Examiner maintains that the recited display functionality is an insignificant extrasolution activity to the judicial exception because the function utilizes conventional techniques on conventional computer components and neither reflects an improvement in display technology nor applies the use of the recited abstract idea in some meaningful way.  Instead, the recited functionality does no more than provide visual instructions to an inspector without any technical improvement or implementation. As a result, Applicant’s remarks are not persuasive.
Applicant next asserts that the amended elements do not recite certain methods of organizing human activity.  Although Examiner agrees that the amended language 
Finally, Applicant asserts that the claims do not recite mathematical concepts because mathematical equations do not necessarily render a claim abstract.  Examiner disagrees.  As previously noted, page 4 of the October 2019 Update: Subject Matter Eligibility guidance indicates that “[t]here is no particular word or set of words that indicates a claim recites a mathematical calculation.”  Instead, “a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”
As a result, Examiner maintains that, in view of Applicant’s Specification (see e.g., Spec. ¶¶ 44–58 and 71–77), the recited functions to “estimate the variation”, “estimate the probability distributions … and the probability distribution of a parameter”, “adjust the degradation probability distribution”, and “calculate costs … and influence degrees” recite mathematical relationships and calculations under Step 2A Prong One.  More particularly, the recited elements encompass mathematical calculations because the elements invoke the calculation of specific mathematical operations and formulas under a broadest reasonable interpretation consistent with Applicant’s Specification.  As a result, Applicant’s remarks are not persuasive.

MPEP 2106.04(d)(II) sets forth the proposition that a proper analysis under Step 2A Prong Two requires “(1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application”.  In view of MPEP 2106.04(d)(II), Examiner submits that only additional elements may integrate an exception into a practical application.  More particularly, Examiner submits that abstract claim elements, as identified under Step 2A Prong One, cannot integrate an abstract idea into a practical application under Step 2A Prong Two; and Examiner notes that each alleged improvement, as asserted by Applicant, is derived from abstract claim elements that embody business improvements related to inspection accuracy and reduced cost.  As a result, Applicant’s remarks are not persuasive.
Accordingly, the previous rejection of claims under 35 U.S.C. 101 is maintained and reasserted below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7–8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the probability distributions of degradations” in the element to “estimate the probability distributions”.  There is insufficient antecedent basis for these limitations in the claims.  Examiner recommends amending the element to recite “[[the]] probability distributions of degradations”.
As a result, claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8, which depends from claim 7, inherits the deficiencies described above.  As a result, claim 8 is similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, and 6–8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1, 4, and 6–8 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations that “estimate variation of operation of a plant …”; “estimate probability distributions of the degradations of a plurality of inspection-scheduled points …”; “select inspection points selected from the inspection-scheduled points in accordance with a selection index …”; “obtain a result of an inspection … which is measurement data obtained by the selected inspection points and the inspection techniques”; “adjust probability distributions of degradations …”; “wherein the observational model represents a relationship between the measurement data … and the degradation state of the pipes”; functionality to “calculate costs for performing inspections … and influence degrees incurred by failures of devices …”; and “wherein 
The elements above recite an abstract idea under Step 2A Prong One.  More particularly, the elements recite certain methods of organizing human activity related to managing personal behavior or relationships or interactions between people because the elements describe a process for selecting and providing inspection points in a plant based on degradation of the inspection points and obtaining results of an inspection.  Additionally, the elements that “estimate variation of operation”, “estimate probability distributions of degradations”, “adjust the probability distributions”, “calculate costs … and influence degrees”, and define “the observation model” and “the selection index” recite mathematical concepts because, in view of Applicant’s Specification, the elements recite mathematical relationships and calculations because the elements encompass mathematical calculations and relationships under a broadest reasonable interpretation of the elements consistent with Applicant’s Specification.  Further, the functionality to “select inspection points” amounts to a mental process because the element describes an observation or evaluation that could be practically performed in the mind.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 7 includes substantially similar limitations to those recited with respect to claim 1.  As a result, claim 7 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Similarly, claims 4, 6 and 8 further describe the process for selecting and providing inspection points in a plant based on degradation of the inspection points and recite certain methods of organizing human activity and/or mathematical concepts for the same reasons as stated above 
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a memory, a processor, control devices, a display, and functions to obtain sensor data and display data.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computer component elements are generic computing elements that are merely used as a tool to perform the recited abstract idea; and the functions to obtain and display data are insignificant extrasolution activities to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 7 recites substantially similar limitations to those recited with respect to claim 1.  Claim 7 does not recite any additional elements beyond those recited with respect to claim 1.  As a result, claim 7 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.  
Similarly, claims 4, 6 and 8 do not recite any additional elements beyond those recited with respect to independent claim 1.  As a result, claims 4, 6 and 8 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
see e.g., Spec. ¶ 19).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 7 recites substantially similar limitations to those recited with respect to claim 1.  Claim 7 does not recite any additional elements beyond those recited with respect to claim 1.  As a result, claim 7 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.  
Similarly, dependent claims 4, 6 and 8 do not recite any additional elements beyond those recited with respect to the independent claims.  As a result, claims 4, 6 and 8 do not include additional elements that amount to significantly more than the 
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1, 4, and 6–8 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623